                     Case 2:20-cv-14861-CCC-MF Document 1 Filed 10/23/20 Page 1 of 15 PageID: 1
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
Colleen Brown                                                                                                Evan Costanza, et al


    (b) County of Residence of First Listed Plaintiff             Duval County                                 County of Residence of First Listed Defendant                Bergen County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, Email and Telephone Number)                                                    Attorneys (If Known)
Simon & Simon, PC
1818 Market St., Suite 2000 Philadelphia, PA 19103
MarcSimon@gosimon.com, (215) 467-4666

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          28 U.S.C. § 1391(a) (1) and (2)
VI. CAUSE OF ACTION Brief description of cause:
                                          Motor vehicle accident
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/22/2020                                                              Marc I Simon, Esquire
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
 Case 2:20-cv-14861-CCC-MF Document 1 Filed 10/23/20 Page 2 of 15 PageID: 2




                     UNITED STATES DISTRICT COURT FOR THE
                         FEDERAL DISTRICT OF NEW JERSEY
_____________________________________
Colleen Brown                          :   SUPERIOR COURT OF NEW JERSEY
8715 Belle Rive Blvd, Apt 3806         :   BERGEN COUNTY
Jacksonville, FL 32256                 :
                            Plaintiff  :   October Term 2020
                                       :
                                    v. :
Evan Costanza                          :
162 Packard Ave.                       :   NO.:
Wyckoff, NJ 07481                      :
                            And        :
Township of Teaneck                    :   JURY TRIAL DEMANDED
818 Teaneck Rd.                        :
Teaneck, NJ 07666                      :
                             Defendant   :
                                         :

                                          COMPLAINT

                                            PARTIES

          1.   Plaintiff, Colleen Brown, is a citizen and resident of the State of Florida, residing

at the address listed in the caption of this Complaint.

          2.   Upon information and belief, Defendant, Evan Costanza, is a resident of the State

of New Jersey, residing at the address listed in the caption of this Complaint.

          3.   Upon information and belief, Defendant, Township of Teaneck, is a local entity

of the State of New Jersey, residing at the address listed in the caption of this Complaint.

                                JURISDICTION AND VENUE

          4.   This Court has jurisdiction over the parties and subject matter of this Civil

Action.

          5.   The Defendant, is a citizen, resident, and is domiciled in the State of New Jersey.

          6.   The amount in controversy in this case, exclusive of interest and costs, exceeds

the sum of $75,000.
 Case 2:20-cv-14861-CCC-MF Document 1 Filed 10/23/20 Page 3 of 15 PageID: 3




        7.      28 U.S.C. §1332(a)(1) states that “the district courts shall have original

jurisdiction of all civil action where the matter in controversy exceeds the sum or value or

$75,000, exclusive of interest and costs, and is between . . . citizens of different states.”

        8.      This court thus has original jurisdiction over this matter pursuant to the

aforementioned Section 1332(a)(1).

        9.      28 U.S.C. § 1391(a) (1) and (2) states, “(1) this section shall govern the venue of

all civil actions brought in district courts of the United States; and (2) the proper venue for a

civil action shall be determined without regard to whether the action is local or transitory in

nature.”

        10.     Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391(a) (1) and (2).

        11.     28 U.S.C. § 1391(b) (2) states, “A civil action may be brought in a judicial

district in which a substantial part of the events or omissions giving rise to the claim occurred,

or a substantial part of property that is the subject of the action is situated.”

        12.     Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391(b) (2) in that

this is the judicial district in which a substantial part of the events or omissions giving rise to the

claims asserted in this Complaint occurred; i.e., the accident at issue occurred in Cape May

County, New Jersey, which is in this federal judicial district.

       13.      On or about January 30, 2019, at or about 5:30 PM, Plaintiff, was the operator of

a motor vehicle, which was stopped on at or near the intersection of Degraw Avenue and Teaneck

Road Teaneck, NJ 07666.

       14.      At or about the same date and time, Defendant, Evan Costanza, was the operator

of a motor vehicle, owned by Township of Teaneck, which was traveling at or near the aforesaid

location and/or the location of Plaintiff’s vehicle.
 Case 2:20-cv-14861-CCC-MF Document 1 Filed 10/23/20 Page 4 of 15 PageID: 4




        15.     At all times relevant hereto, upon information and belief, Defendant, Evan

Costanza, was operating the aforementioned Defendant, Township of Teaneck’s vehicle as

Defendant’s servant and/or employee acting in the scope of his/her agency.

       16.      At or about the same date and time, Defendant’s vehicle was involved in a motor

vehicle collision with the Plaintiff’s vehicle.

       17.      The aforesaid motor vehicle collision was caused by the Defendant negligently

and/or carelessly, operating his vehicle in such a manner so as to rear-end Plaintiff’s vehicle.

       18.      The aforesaid motor vehicle collision was the result of the negligence and/or

carelessness of Defendant and not the result of any action or failure to act by Plaintiff.

       19.      As a result of the accident, Plaintiff suffered serious, severe and permanent

bodily injuries, including injuries to the back, as set forth more fully below.



                                   COUNT I – NEGLIGENCE
                                 Colleen Brown v. Evan Costanza

       20.      The negligence and/or carelessness of Defendant, which was the direct and sole

cause of the aforesaid motor vehicle accident and the injuries and damages sustained by the

Plaintiff, consisted of, but is not limited to, the following:

                 a.     Rear-ending Plaintiff’s stopped vehicle;

                 b.     Operating his/her vehicle into Plaintiff’s lane of travel;

                 c.     Failing to maintain proper distance between vehicles;

                 d.     Operating his vehicle in a negligent and/or careless manner without

                        regard for the rights or safety of Plaintiff or others;

                 e.     Failing to have his vehicle under proper and adequate control;
Case 2:20-cv-14861-CCC-MF Document 1 Filed 10/23/20 Page 5 of 15 PageID: 5




            f.   Operating his vehicle at a dangerous and excessive rate of speed under

                 the circumstances;

            g.   Violation of the “assured clear distance ahead” rule;

            h.   Failure to keep a proper lookout;

            i.   Failure to apply brakes earlier to stop the vehicle without rear-ending

                 Plaintiff’s vehicle;

            j.   Being inattentive to his/her duties as an operator of a motor vehicle;

            k.   Disregarding traffic lanes, patterns, and other devices;

            l.   Driving at a high rate of speed which was high and dangerous for

                 conditions;

            m.   Failing to remain continually alert while operating said vehicle;

            n.   Failing to perceive the highly apparent danger to others which the actions

                 and/or inactions posed;

            o.   Failing to give Plaintiff meaningful warning signs concerning the

                 impending collision;

            p.   Failing to exercise ordinary care to avoid a rear-end collision;

            q.   Failing to be highly vigilant and maintain sufficient control of said

                 vehicle and to bring it to a stop on the shortest possible notice;

            r.   Operating said vehicle with disregard for the rights of Plaintiff, even

                 though he was aware or should have been aware of the presence of

                 Plaintiff and the threat of harm posed to Plaintiff;

            s.   Continuing to operate the vehicle in a direction towards Plaintiff’s

                 vehicle when she saw, or in the exercise of reasonable diligence, should
 Case 2:20-cv-14861-CCC-MF Document 1 Filed 10/23/20 Page 6 of 15 PageID: 6




                         have seen, that further operation in that direction would result in a

                         collision;

                  t.     Failing to operate his/her vehicle in compliance with the applicable laws

                         and ordinances of the State of New Jersey pertaining to the operation and

                         control of motor vehicles;

       21.       As a direct and consequential result of the negligent and/or careless conduct of

the Defendant, described above, Plaintiff suffered various serious and permanent personal

injuries, serious impairment of bodily function and/or permanent serious disfigurement and/or

aggravation of pre-existing conditions, including injuries to the back, all to Plaintiff’s great loss

and detriment.

       22.        As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       23.       As an additional result of the carelessness and/or negligence of defendant,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       24.       As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to his/her personal property, including a motor vehicle, which Plaintiff

was operating at the time of the aforesaid motor vehicle collision; including but not limited to,

storage fees and towing, all to Plaintiff’s great loss and detriment.

       25.       As a further result of Plaintiff’s injuries, she has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further

loss and detriment.
 Case 2:20-cv-14861-CCC-MF Document 1 Filed 10/23/20 Page 7 of 15 PageID: 7




        26.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits for which she

makes a claim for payment in the present action.

        WHEREFORE, Plaintiff, Colleen Brown, prays for judgment in her favor and against

Defendant, Evan Costanza, in an amount in excess of Seventy-Five Thousand ($75,000.00)

Dollars, plus all costs and other relief this court deems just.



                         COUNT II – NEGLIGENT ENTRUSTMENT
                           Colleen Brown v. Township of Teaneck

       27.      The negligence and/or carelessness of Defendant, which was the direct and sole

cause of the aforesaid motor vehicle accident and the injuries and damages sustained by the

Plaintiff, consisted of, but is not limited to, the following:

                a. Rear-ending Plaintiff’s stopped vehicle;

                b. Operating his/her vehicle into Plaintiff’s lane of travel;

                c. Failing to maintain proper distance between vehicles;

                d. Operating his vehicle in a negligent and/or careless manner without regard

                    for the rights or safety of Plaintiff or others;

                e. Failing to have his vehicle under proper and adequate control;

                f. Operating his vehicle at a dangerous and excessive rate of speed under the

                    circumstances;

                g. Violation of the “assured clear distance ahead” rule;

                h. Failure to keep a proper lookout;
Case 2:20-cv-14861-CCC-MF Document 1 Filed 10/23/20 Page 8 of 15 PageID: 8




          i. Failure to apply brakes earlier to stop the vehicle without rear-ending

             Plaintiff’s vehicle;

          j. Being inattentive to his/her duties as an operator of a motor vehicle;

          k. Disregarding traffic lanes, patterns, and other devices;

          l. Driving at a high rate of speed which was high and dangerous for conditions;

          m. Failing to remain continually alert while operating said vehicle;

          n. Failing to perceive the highly apparent danger to others which the actions

             and/or inactions posed;

          o. Failing to give Plaintiff meaningful warning signs concerning the impending

             collision;

          p. Failing to exercise ordinary care to avoid a rear-end collision;

          q. Failing to be highly vigilant and maintain sufficient control of said vehicle

             and to bring it to a stop on the shortest possible notice;

          r. Operating said vehicle with disregard for the rights of Plaintiff, even though

             he was aware or should have been aware of the presence of Plaintiff and the

             threat of harm posed to Plaintiff;

          s. Continuing to operate the vehicle in a direction towards Plaintiff’s vehicle

             when she saw, or in the exercise of reasonable diligence, should have seen,

             that further operation in that direction would result in a collision;

          t. Failing to operate his/her vehicle in compliance with the applicable laws and

             ordinances of the State of New Jersey pertaining to the operation and control

             of motor vehicles;
 Case 2:20-cv-14861-CCC-MF Document 1 Filed 10/23/20 Page 9 of 15 PageID: 9




       28.       As a direct and consequential result of the negligent and/or careless conduct of

the Defendant, described above, Plaintiff suffered various serious and permanent personal

injuries, serious impairment of bodily function and/or permanent serious disfigurement and/or

aggravation of pre-existing conditions, including injuries to the back, all to Plaintiff’s great loss

and detriment.

       29.        As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       30.       As an additional result of the carelessness and/or negligence of defendant,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       31.       As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to his/her personal property, including a motor vehicle, which Plaintiff

was operating at the time of the aforesaid motor vehicle collision; including but not limited to,

storage fees and towing, all to Plaintiff’s great loss and detriment.

       32.       As a further result of Plaintiff’s injuries, she has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further

loss and detriment.

       33.       Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits for which she

makes a claim for payment in the present action.
Case 2:20-cv-14861-CCC-MF Document 1 Filed 10/23/20 Page 10 of 15 PageID: 10




        WHEREFORE, Plaintiff, Colleen Brown, prays for judgment in her favor and against

Defendant, Township of Teaneck, in an amount in excess of Seventy-Five Thousand

($75,000.00) Dollars, plus all costs and other relief this court deems just.



                                COUNT III - Respondeat Superior
                               Colleen Brown v. Township of Teaneck


        34.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if fully set

forth at length herein.

        35.     The negligence and/or carelessness of Defendant, itself and through its agent, the

driver of the motor vehicle, acting at all times relevant hereto within the scope of the agency,

which was the direct and proximate cause of the incident and the injuries and damages sustained

by the Plaintiff consist of, but is not limited to:

                a. Rear-ending Plaintiff’s stopped vehicle;

                b. Operating his vehicle into Plaintiff’s lane of travel;

                c. Failing to maintain proper distance between vehicles;

                d. Operating said vehicle in a negligent manner so as to rear-end Plaintiff’s

                    vehicle;

                e. Failing to have said vehicle under proper and adequate control;

                f. Operating said vehicle at a dangerous and excessive rate of speed under the

                    circumstances;

                g. Violation of the assured clear distance rule;

                h. Failure to keep a proper lookout;
Case 2:20-cv-14861-CCC-MF Document 1 Filed 10/23/20 Page 11 of 15 PageID: 11




            i. Failure to apply brakes earlier to stop the vehicle without rear-ending the

               Plaintiff and/or Plaintiff’s vehicle;

            j. Being inattentive to his duties as an operator of a motor vehicle;

            k. Disregarding traffic lanes, patterns, and other devices;

            l. Driving at a dangerously high rate of speed for conditions;

            m. Failing to remain continually alert while operating said vehicle;

            n. Failing to perceive the highly apparent danger to others which the actions

               and/or inactions posed;

            o. Failing to give Plaintiff meaningful warning signs concerning the impending

               collision;

            p. Failing to exercise ordinary care to avoid a rear-ending collision;

            q. Failing to be highly vigilant and maintain sufficient control of said vehicle

               and to bring it to a stop on the shortest possible notice;

            r. Operating said vehicle with disregard for the rights of Plaintiff, even though

               he/she was aware or should have been aware of the presence of Plaintiff and

               the threat of harm posed to him;

            s. Continuing to operate the vehicle in a direction towards the Plaintiff’s and/or

               co-defendants’ vehicle when he saw, or in the exercise of reasonable

               diligence, should have seen, that further operation in that direction would

               result in a collision;

            t. Driving too fast for conditions;
Case 2:20-cv-14861-CCC-MF Document 1 Filed 10/23/20 Page 12 of 15 PageID: 12




                 u. Failing to operate said vehicle in compliance with the applicable laws and

                    ordinances of the State of New Jersey, pertaining to the operation and control

                    of motor vehicles

        36.      As a direct result of the negligent and/or careless, conduct of Defendant, Plaintiff

suffered various serious and permanent personal injuries, serious impairment of bodily function,

permanent serious disfigurement, and/or aggravation of certain injuries including to the back, all

to Plaintiff’s great loss and detriment.

        37.      As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiffs’ great financial detriment and loss, Plaintiff has in the past, is presently, and

may in the future suffer great pain, anguish, sickness and agony and will continue to suffer for

an indefinite time into the future.

        38.      As an additional result of the carelessness and/or negligence of Defendant,

Plaintiff has suffered emotional injuries along with the physical injuries suffered.

        39.      As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to her personal property, including her motor vehicle, which Plaintiff

was operating at the time of the aforesaid motor vehicle collision; including but not limited to,

storage fees and towing, all to Plaintiff’s great loss and detriment.

        40.      As a further result of the injuries sustained, Plaintiff has, is presently, and may in

the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further loss

and detriment.

Furthermore, in addition to all the injuries and losses suffered by Plaintiff, Plaintiff has also

incurred or will incur medical, rehabilitative and other related expenses in an amount equal to
Case 2:20-cv-14861-CCC-MF Document 1 Filed 10/23/20 Page 13 of 15 PageID: 13




and/or in excess of the basic personal injury protection benefits required by law for which he

makes a claim for payment in the present action.

WHEREFORE, Plaintiff, Colleen Brown, prays for judgment in her favor and against

Defendant, Township of Teaneck, in an amount in excess of Seventy-Five Thousand

($75,000.00) Dollars, plus all costs and other relief this court deems just.



                                                   SIMON & SIMON, P.C.



                                       BY:______s/ __________________
                                                   Marc I. Simon, Esquire
Case 2:20-cv-14861-CCC-MF Document 1 Filed 10/23/20 Page 14 of 15 PageID: 14




                EXHIBIT "A"
 9044484184                Neurology Partners                                                         03:30:44 pm.     10—12—2020                  2/2
To   Page 2 of 2
                 Case 2:20-cv-14861-CCC-MF 202040-05
                                           Document     1 Filed 10/23/20 Page 15 of 15 PageID: 15
                                                     20 36 30 (GMT)                                    Simon 8r Simon, PC From, Kristopher Johnson



     l‘ Dr: Mark litnast :\l.D. ol‘ liill ZlgC‘ certify that:


         1‘ l am a duly licensed physician in the State ol'FL. l currently maintain an otliec for the practice ot‘medicinc zit Ema;
         Spine (V Bt‘ztin Siieeitilists,.

         I l gun a treating physician for Colleen Brown with respect to injuries sustained by the patient in a motor vehicle accident
         that ocettrred on l3“ Elll‘l Bax‘ed upon in) C(lLthllotL training kntm ledge, prtil‘essinn expertise and the findings in my
         reports including the rclbrcnce t0 the clinical objection lindinvt ll is n} Opinion to a reasonable degree of medical
         probability that my patienn Colleen Brown sustained the following injuries. including but not limited told-4 herniation.
         (4‘5 herniation. (‘5-6 herniation, (‘6-7 herniation conﬁrmed by MRI, Colleen Brown has a permanent loss ol‘ti bodily
         Function where the medical treatment expenses are in excess of          Mill Colleen Brown has a permanent disﬁgurement tlnil
         \\ ill have permanent residual chtielnc‘ for the rest ot‘ilie patient h ltt‘eiinic, 'l'liese inntrics are a direct result of the above-
         mentioned mmnr \ eliiclc accident
         w




             \1 = opinion is based upon my prolbssional expertise includingV objective clinical eridence Lind-tn" medical testing
         performed in accordance with medical protocols pursuant to the f\tllt‘il‘r‘tﬁl‘tll€ Insurance Cost Reduction Act of NOR An}
         testing referred to above i5 not experimental in nature or dependent entirely on at pntient‘s subjective response

         4 it is 11)} understanding that under New Jersey statue. ti permanent injury meatu a body part or organ or both which has
         not heated to function normally and to medical probability will not heal to ltlliCliOti normally itiili further medical
         treatment. lt is n itli this deﬁnition in mind that I kind that my pittient has sustained n permanent injury.

         l certify that tbr the foregoing medical Opinion are made by me are true, I am aware that il‘any ol‘tlic liar going medical
         opinions expressed by me are \killliully liaise. I am subject to pnnialiincnt as outlined in the Automobile L ost Rcrlnctian Act




        /a 12/ 2030
                 )Jte
